Citation Nr: 1216508	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  11-15 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for epilepsy.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant was a member of the Army National Guard of New Jersey from November 1953 to September 1958.

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2010 rating decision in which the RO denied service connection for epilepsy, hearing loss, and tinnitus.  In February 2011, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2011, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2011.

In April 2012, the Vice Chairman of the Board advanced this appeal on the Board's docket upon his own motion, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2011).

For the reasons expressed below, the matters on appeal are being remanded to the RO.  VA will notify the appellant when further action, on his part, is required. 


REMAND

On his VA Form 9, received in June 2011, the appellant checked a box indicating that he wished to have a Board video-conference hearing.  For unknown reasons, in February 2012, the Board wrote the appellant, requesting clarification as to whether he wanted to attend a hearing before the Board.  He was informed that if he did not respond to the letter within 30 days, the Board would assume that he did not want a hearing and would proceed accordingly.

The appellant has not thus far responded to the Board's February 2012 letter.  However, the hearing request on his VA Form 9 is unambiguous, and this request has not been withdrawn.  See 38 C.F.R. § 20.704(e) (2011).  Under these circumstances, the Board finds that, notwithstanding the other facts noted above, there remains an outstanding request for a Board video-conference hearing in this appeal. 

Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Accordingly, and because the RO schedules Board video-conference hearings, a remand of this matter for the RO to schedule the requested hearing is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

The RO should schedule the appellant for a Board video-conference hearing in accordance with his request.  The RO should notify the appellant and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The purpose of this remand is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

